Exhibit 99.2 Advanced Cell Diagnostics, Inc. Index to Consolidated Financial Statements Years Ended December31, 2014 and 2015 Contents Independent Auditor’s Report F-2 Consolidated Balance Sheets F-3 Consolidated Statements of Operations F-4 Consolidated Statements of Comprehensive Loss F-5 Consolidated Statements of Changes in Stockholders’Equity F-6 Consolidated Statements of Cash Flows F-7 Notes to Consolidated Financial Statements F-8 F-1 Independent Auditor’s Report To the Board of Directors of Advanced Cell Diagnostics, Inc. We have audited the accompanying consolidated financial statements of Advanced Cell Diagnostics, Inc. and its subsidiaries, which comprise the consolidated balance sheets as of December 31, 2015 and 2014, and the related consolidated statements of operations, comprehensive loss, changes in stockholders’ equity, and cash flows for the years then ended, and the related notes to the consolidated financial statements. Management’s Responsibility for the Financial Statements Management is responsible for the preparation and fair presentation of these consolidated financial statements in accordance with accounting principles generally accepted in the United States of America; this includes the design, implementation, and maintenance of internal control relevant to the preparation and fair presentation of consolidated financial statements that are free from material misstatement, whether due to fraud or error. Auditor’s Responsibility Our responsibility is to express an opinion on these consolidated financial statements based on our audits. We conducted our audits in accordance with auditing standards generally accepted in the United States of America. Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the consolidated financial statements are free from material misstatement. An audit involves performing procedures to obtain audit evidence about the amounts and disclosures in the consolidated financial statements. The procedures selected depend on the auditor’s judgment, including the assessment of the risks of material misstatement of the consolidated financial statements, whether due to fraud or error. In making those risk assessments, the auditor considers internal control relevant to the entity’s preparation and fair presentation of the consolidated financial statements in order to design audit procedures that are appropriate in the circumstances, but not for the purpose of expressing an opinion on the effectiveness of the entity’s internal control. Accordingly, we express no such opinion. An audit also includes evaluating the appropriateness of accounting policies used and the reasonableness of significant accounting estimates made by management, as well as evaluating the overall presentation of the consolidated financial statements. We believe that the audit evidence we have obtained is sufficient and appropriate to provide a basis for our audit opinion. Opinion In our opinion, the consolidated financial statements referred to above present fairly, in all material respects, the financial position of Advanced Cell Diagnostics, Inc. and its subsidiaries as of December 31, 2015 and 2014, and the results of their operations and their cash flows for the years then ended in accordance with accounting principles generally accepted in the United States of America. /s/ OUM & Co. LLP San Francisco, California June 20, 2016 F-2 Advanced Cell Diagnostics, Inc. Consolidated Balance Sheets (In thousands, except share and per share data) December 31, June 30, (Unaudited) ASSETS Current Assets Cash and cash equivalents $ 4,785 $ 11,319 $ 6,487 Short-term investment - 2,058 4,089 Accounts receivable, net 3,105 4,313 6,378 Inventory 1,837 3,109 3,649 Prepaid expenses and other current assets 392 911 817 Total current assets 10,119 21,710 21,420 Long-term investment - 6,181 2,608 Property and equipment, net 1,354 2,122 2,799 Intangible assets, net 201 167 140 Restricted Cash - 550 1,043 Other assets 241 423 15 Total assets $ 11,915 $ 31,153 $ 28,025 LIABILITIES AND STOCKHOLDERS' EQUITY Current Liabilities Accounts payable $ 583 $ 1,061 $ 740 Accrued expenses 1,844 2,393 2,292 Debt due to related party 127 - - Capital lease obligation, current 99 95 22 Deferred rent, current 108 117 222 Deferred revenue, current 6 - - Total current liabilities 2,767 3,666 3,276 Capital lease obligation, noncurrent 103 8 8 Deferred rent, noncurrent 200 83 83 Term loan payable 3,423 3,336 3,362 Total liablities 6,493 7,093 6,729 Commitments and contingencies (Note 4) Stockholders' Equity Series C Convertible preferred stock, $0.0001 par value - 5,802,902 and 0 shares authorized as of December 31, 2015 and 2014, respectively, 5,775,369 and 0 shares issued and outstanding as of December 31, 2015 and 2014, respectively - 21,835 21,835 Series B-2 Convertible preferred stock, $0.0001 par value - 2,796,427 shares authorized and 2,736,427 shares issued and outstanding as of December 31, 2015 and 2014 4,484 4,484 4,484 Series B-1 Convertible preferred stock, $0.0001 par value - 6,308,504 and 9,773,390 shares authorized as of December 31, 2015 and 2014, respectively, 6,308,504 shares issued and outstanding as of December 31, 2015 and 2014 8,452 8,452 8,452 Series A Convertible preferred stock, $0.0001 par value - 6,005,338 shares authorized, issued and outstanding as of December 31, 2015 and 2014 5,429 5,429 5,429 Common stock, $0.0001 par value - 28,000,000 shares authorized as of December 31, 2015 and 2014, 6,984,137 and 6,220,894 shares issued and outstanding as of December 31, 2015 and 2014, respectively 1 1 1 Additional paid-in capital 580 947 1,118 Accumulated other comprehensive loss ) ) ) Accumulated deficit ) ) ) Total stockholders' equity 5,422 24,060 21,296 Total liabilities and stockholders' equity $ 11,915 $ 31,153 $ 28,025 See accompanying notes to consolidated financial statements. F-3 Advanced Cell Diagnostics, Inc. Consolidated Statements of Operations (In thousands, except per share amounts) Years Ended December 31, Six Months Ended June 30, (Unaudited) (Unaudited) (Unaudited) Revenues: Product revenue $ 6,331 $ 10,921 $ 15,627 $ 7,409 $ 10,756 Service revenue 1,960 2,203 1,677 2,455 Grant revenue 1,056 114 469 226 160 Gross billings for shipping and handling 234 350 447 157 35 Total revenues 9,581 13,588 9,469 13,406 Cost of goods sold 1,426 2,104 2,550 1,372 1,805 Cost of services 209 512 927 420 748 Total cost of revenues 1,635 2,616 3,477 1,792 2,553 Gross profit 7,946 10,972 7,677 10,853 Operating expenses: Research and development 3,722 4,335 Regulatory affairs and quality assurance 419 520 439 199 254 Clinical Affairs - 248 Sales and marketing 4,509 6,168 9,043 3,920 6,168 General and administrative 1,621 2,500 3,905 1,593 2,832 Total operating expenses 10,271 13,523 20,448 8,961 13,717 Loss from operations ) Other expense: Interest expense, net ) Other expense, net ) Total other expense ) Net loss $ ) $ ) $ ) $ ) $ ) See accompanying notes to consolidated financial statements. F-4 Advanced Cell Diagnostics, Inc. Consolidated Statements of Comprehensive Loss (In thousands) Years Ended December 31, Six Months Ended June 30, (Unaudited) (Unaudited) (Unaudited) Net loss $ ) $ ) $ ) $ ) $ ) Unrealized loss/gain on investment - - ) - 3 Foreign currency translation adjustment - ) ) ) 19 Total comprehensive loss $ ) $ ) $ ) $ ) $ ) See accompanying notes to consolidated financial statements. F-5 Advanced Cell Diagnostics, Inc. Consolidated Statements of Change in Stockholders’ Equity (In thousands) Accumulated Convertible Additional Other Total Preferred Stock Common Stock Paid-In- Accumulated Comprehensive Stockholders' (in thousands, except share data) Shares Amount Shares Par Capital Deficit Loss Equity Balances at December 31, 2013 (unaudited) 15,050,269 $ 18,365 5,183,171 $ 1 $ 220 $ ) $ - $ 7,681 Issuance of common stock upon exercise of stock options - - 994,923 - 194 - - 194 Issuance of common stock for services - - 42,800 - 13 - - 13 Fair value of warrant issued in connection with debt - 77 - - 77 Stock-based compensation - 76 - - 76 Net loss - ) - ) Foreign currency translation adjustments, net of tax - ) ) Balances at December 31, 2014 15,050,269 $ 18,365 6,220,894 $ 1 $ 580 $ ) $ ) $ 5,422 Issuance of common stock upon exercise of stock options - - 753,243 - 142 - - 142 Issuance of common stock for services - - 10,000 - 4 - - 4 Issuance of Series C preferred stock, net of issuance costs 5,775,369 21,835 - 21,835 Fair value of warrant issued in connection with debt - 84 - - 84 Stock-based compensation - 137 - - 137 Net loss - ) - ) Unrealized loss on short-term investment - ) ) Foreign currency translation adjustments, net of tax - ) ) Balances at December 31, 2015 20,825,638 $ 40,200 6,984,137 $ 1 $ 947 $ ) $ ) $ 24,060 Issuance of common stock upon exercise of stock options - - - 64 - - 64 Stock-based compensation - 107 - - 107 Net loss - ) - ) Unrealized loss on short-term investment - 3 3 Foreign currency translation adjustments, net of tax - 19 19 Balances at June 30, 2016 (unaudited) 20,825,638 $ 40,200 $ 1 $ 1,118 $ ) $ ) $ 21,296 See accompanying notes to consolidated financial statements. F-6 Advanced Cell Diagnostics, Inc. Consolidated Statements of Cash Flows (In thousands) Years Ended December 31, Six Months Ended June 30, (Unaudited) (Unaudited) (Unaudited) Cash flows from operating activities Net loss $ ) $ ) $ ) $ ) $ ) Adjustments to reconcile net loss to net cash used in operating activities: Depreciation and amortization 290 397 474 201 330 Stock-based compensation 73 76 137 50 106 Noncash interest expense - - 70 15 125 Changes in operating assets and liabilities: Accounts receivable ) Inventory ) Prepaid expenses and other assets (9 ) 194 Restricted cash - - ) ) ) Accounts payable 171 249 478 ) ) Accrued expenses 831 296 505 199 ) Deferred rent 92 ) ) ) 105 Deferred revenue ) (7 ) (6 ) (3 ) - Net cash used in operating activities ) Cash flows from investing activities Purchase of property and equipment ) Purchase of investment securities - - ) - 1,545 Deposit on property and equipment - ) ) ) 278 Purchase of licenses ) Net cash used in investing activities ) 844 Cash flows from financing activities Proceeds from issuance of common stock 1 194 93 65 Proceeds from preferred stock issuance 4,500 - 21,835 22,025 - Capital lease payment ) Proceeds from (payment for) debt issued to related party - 127 ) ) - Proceeds from debt - 3,500 - - - Net cash provided by financing activities 4,195 3,628 21,938 (8 ) Effect of exchange rate changes on cash and cash equivalents - ) ) ) 19 Net increase (decrease) in cash and cash equivalents 1,037 ) 6,534 18,561 ) Cash and cash equivalents Beginning of year 4,904 5,941 4,785 4,785 11,319 End of year $ 5,941 $ 4,785 $ 11,319 $ 23,346 $ 6,487 See accompanying notes to consolidated financial statements. F-7 Advanced Cell Diagnostics, Inc. Notes to Consolidated Financial Statements (As of December 31, 2013 (unaudited), December 31, 2014 and 2015, June 30, 2016 (unaudited) and for the six month periods ended June30, 2015 and 2016 (unaudited)) 1. Organization Advanced Cell Diagnostics, Inc. (the “Company”) was incorporated in the state of California on March21, 2006 and was merged into a same-named Delaware corporation on April 25, 2008. Headquartered in Hayward, California, the Company is a leader in the emerging field of molecular pathology, developing cell- and tissue-based diagnostic tests for personalized medicine. The Company’s products and services are based on its proprietary RNAscope® technology, the first multiplex fluorescent and chromogenic in situ hybridization platform capable of detecting and quantifying RNA biomarkers in situ at single molecule sensitivity. The Company has relied principally on preferred stock and debt financing to fund its operating activities to date and, at December31, 2015, the Company had an accumulated deficit of $17.0 million. During the years ended December31, 2015 and 2014, the Company incurred a net loss of approximately $3.5 million and $2.6 million, respectively, and had negative cash flows from operations of $5.5 million and $3.7 million, respectively. The Company may incur additional operating losses and negative cash flows in the future. Failure to generate sufficient revenue, reduce spending or raise additional capital could adversely affect the Company’s ability to achieve its intended business objectives. On September 30, 2014, the Company established Advanced Cell Diagnostics srl, a wholly-owned subsidiary in Milan, Italy, which sells the Company’s products and services and provides technical support to customers in the European and Middle Eastern and African markets. On November 2, 2014, the Company also established Advanced Cell Diagnostics (Beijing) Co., Ltd (“ACD China”), a wholly-owned subsidiary that sells the Company’s products and services and provides technical support to customers in the Greater China market. In addition, ACD China also performs certain research and development projects. 2. Summary of Significant Accounting Policies Basis of Presentation The accompanying consolidated financial statements have been prepared in accordance with accounting principles generally accepted in the United States and include the accounts of the Company and its wholly-owned subsidiaries. All significant intercompany accounts and transactions have been eliminated in consolidation. Use of Estimates The preparation of financial statements in conformity with accounting principles generally accepted in the United States of America requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities as of the date of the financial statements and the reported amounts of income and expenses during the reporting period. Such estimates include, but are not limited to, the valuation of deferred tax assets, stock-based compensation expense, useful lives assigned to long-lived assets and intangible assets, the valuation of preferred stock, the valuation of warrants, and the fair value of the Company’s inventory. Actual results could differ from those estimates. F-8 Foreign Currency Assets and liabilities of non-U.S. subsidiaries that use the local currency as their functional currency are translated to U.S. dollars at exchange rates in effect at the balance sheet date with the resulting translation adjustments directly recorded to a separate component of accumulated other comprehensive loss within stockholders' equity. Income and expense accounts are translated at average exchange rates during the year. The Company recognized $97,000 and $2,000, respectively, in foreign currency transaction losses in other expense, net, for the years endedDecember31, 2015 and 2014. Reclassifications Certain comparative amounts have been reclassified to conform to the current year presentation. These reclassifications had no effect on net loss or cash flow. Cash, Cash Equivalents and Investments Cash and cash equivalents consist of cash and highly liquid investments with original maturities of three months or less from the purchase date. Short-term investments consist of securities with maturities from the purchase date of greater than three months but within a year. Long-term investments consist of securities with maturities from purchase date of greater than or equal to a year. We have classified both our short-term and long-term investments as available-for-sale securities in the accompanying consolidated financial statements. Available-for-sale securities are stated at fair market value, with unrealized gains and losses reported in other comprehensive loss and realized gains and losses included in interest income. The cost of securities sold is based on the specific-identification method. Interest and dividends on securities classified as available-for-sale are included in interest income. The following is a summary of our available-for sale securities (in thousands): December 31, 2015 Amortized Cost Gross Unrealized Gains Gross Unrealized Losses Estimated Fair Value Short-term investments United States corporate debt securities $ 1,562 $ - $ (3 ) $ 1,559 Foreign corporate debt securities 499 - 499 2,061 - (3 ) 2,058 Long-term investments United States corporate debt securities 6,218 - ) 6,181 Total $ 8,279 $ - $ ) $ 8,239 The amortized cost of investments is adjusted for amortization of premiums and accretion of discounts to maturity. The Company regularly monitors and evaluates the realizable value of our marketable securities. No impairment loss was recognized in the year ended December 31, 2015. Concentration of Credit Risk Cash and cash equivalents are maintained at financial institutions and, at times, balances may exceed federally insured limits. We have never experienced losses related to these balances and management believes that the Company is not exposed to significant risks on such accounts. Interest-bearing amounts on deposits in excess of federally insured limits at December 31, 2015 approximated $10.2 million. F-9 Trade accounts receivable are recorded at the invoiced amount and do not bear interest. One customer comprised 11% and 14% of accounts receivable of the Company as of December 31, 2015 and 2014, respectively. No customer contributed more than 10% of the Company's total revenue in the years ended December 31, 2015 and 2014. The Company has recorded an allowance for doubtful accounts in the amount of $0 and $5,000 as of December 31, 2015 and 2014, respectively. Inventory Inventory is stated at the lower of cost or market. Inventory consisted of the following: December 31, (in thousands) Raw Materials $ 1,078 $ 1,653 Work-in-process 147 313 Finished goods 612 1,143 Total Inventory $ 1,837 $ 3,109 The Company regularly monitors inventory quantities on hand and records write−downs for excess and obsolete inventories. Property and Equipment Property and equipment are stated at cost, less accumulated depreciation and amortization. Depreciation is calculated using the straight-line method over the estimated useful lives of the respective assets. The estimated useful lives of the Company’s assets are as follows: Lab equipment 5 years Leased lab equipment 3-5 years Furniture and fixture 2 years Software 3 years Leasehold improvements Shorter of useful life or expected life of the lease Property and equipment consisted of the following: December 31, (in thousands) Lab equipment $ 1,253 $ 2,405 Leased assets 807 807 Furniture and fixture 12 12 Software 4 35 Leasehold improvement 2 2 Property and equipment, gross 2,078 3,261 Less: Accumulated depreciation and amortization ) ) Property and equipment, net $ 1,354 $ 2,122 Repairs and maintenance that do not extend the life or improve the asset are expensed when incurred. The Company reviews property and equipment for impairment whenever events or changes in circumstances indicate that the carrying amount of the assets may not be recoverable. An impairment loss is recognized when the total of estimated undiscounted future cash flows expected to result from the use of the asset and its eventual disposition is less than its carrying amount. Impairment, if any, would be assessed using discounted cash flows or other appropriate measures of fair value. Through December31, 2015, there have been no such impairments. F-10 Depreciation and amortization expenses on property and equipment were approximately $415,000 and $345,000 for the years ended December 31, 2015 and 2014, respectively. Intangible Assets The Company purchased the rights to use certain licenses from third parties to develop and commercialize products in the clinical diagnostics field. The intangible assets are reviewed for impairment whenever facts or circumstances indicate that the carrying value of the assets may not be recoverable. To date, the Company has not recognized any impairment losses as there were no indicators of impairment. The carrying values of intangible assets consisted of: December 31, (in thousands) Gross costs of intangible assets $ 477 $ 502 Accumulated amortization ) ) Net carrying value of intangible assets $ 201 $ 167 Weighted average useful life (year) During the years ended December 31, 2015 and 2014, the Company recorded amortization expense totaling $59,000 and $52,000, respectively. The following table shows the total estimated future amortization expense of intangible assets: Year ended December 31 (in thousands) $ 53 53 33 11 8 Thereafter 9 $ 167 Preferred Stock Warrants Pursuant to the provisions of authoritative accounting guidance, warrants issued in connection with equity financings are generally recorded as a component of equity in the consolidated balance sheets, unless there is a deemed possibility that the Company may have to settle such warrants in cash. Revenue Recognition The Company derives its revenues primarily from (1) reagent product sales; (2) research services; and (3) license and support of software. The Company also receives grant revenue from two grants it obtained from the National Institute of Health for its research on cancer detection. Revenue is recognized when all of the following criteria have been met: ● Persuasive evidence of an arrangement exists. The Company generally relies upon sales agreements and customer purchase orders as evidence of an arrangement. ● Delivery has occurred. The Company uses the shipping terms of the arrangement or evidence of customer acceptance to verify delivery or performance. ● Sales price is fixed or determinable. The Company assesses whether the sales price is fixed or determinable based on the payment terms and whether the sales price is subject to refund or adjustment. Payment terms to customers can range from net 30 to net 120 days. ● Collectability is reasonably assured. The Company assesses collectability based primarily on the creditworthiness of customers and their payment histories. F-11 The Company recognizes revenue from product sales upon the shipment of its reagent kits and other products. Shipping charges billed to customers are included in revenue and the related shipping costs are included in sales and marketing expenses. Grant revenue equals actual expenses incurred by the Company and its subcontractors on research projects under grants. The Company recognizes revenue from research service projects over the period the services are provided. Typically the revenue is recognized ratably for the samples analyzed or the phases of projects completed as specified in the arrangement with customers. The Company also provides the license and support of an image analytical tool it co-developed with a third-party partner. License and support fees for the software are deferred and being recognized ratably over the post-contract support period. The Company does not have significant revenue from the license and support of software and does not carry a deferred revenue balance as of December 31, 2015. Shipping and Handling Costs The Company records shipping and handling costs related to product sales as sales and marketing expenses. During the years ended December 31, 2015 and 2014, the Company incurred total shipping and handling costs of $311,000 and $326,000, respectively. Research and Development The Company’s research and development costs are expensed as incurred. These costs include salaries and other personnel-related expenses, contractor fees, facility costs, supplies, and depreciation of equipment associated with the design and development of new products prior to the establishment of their technological feasibility. Advertising The Company places advertisements in multiple scientific periodicals and websites. Advertising costs are expensed in the period incurred. Total advertising expense for the years ended December31, 2015 and 2014 was $248,000 and $278,000, respectively. Income Taxes The Company evaluates its tax positions and estimates its current tax exposure and temporary differences resulting from differing treatment of items not currently deductible for tax purposes. These differences result in deferred tax assets and liabilities on the Company’s consolidated balance sheets, which are estimated based upon the difference between the financial reporting and tax bases of assets and liabilities using the enacted tax rates that will be in effect when these differences reverse. In general, deferred tax assets represent future tax benefits to be received when certain expenses previously recognized in the Company’s consolidated statements of operations become deductible expenses under applicable income tax laws or loss or credit carryforwards are utilized. Accordingly, realization of the Company’s deferred tax assets is dependent on future taxable income against which these deductions, losses and credits can be utilized. F-12 The Company must assess the likelihood that its deferred tax assets will be recovered from future taxable income and, to the extent the Company believes that recovery is not more likely than not, the Company must establish a valuation allowance. Management judgment is required in determining the Company’s provision for income taxes, the Company’s deferred tax assets and liabilities and any valuation allowance recorded against the Company’s net deferred tax assets. The Company recorded a full valuation allowance at the consolidated balance sheet dates presented because, based on the available evidence, the Company believes it is more likely than not that it will not be able to utilize all of its deferred tax assets in the future. The Company intends to maintain the full valuation allowances until sufficient evidence exists to support the reversal of the valuation allowances. The Company classifies interest and penalties related to uncertain tax positions in income tax expense, if applicable. There was no interest expense or penalty related to unrecognized tax benefits recorded through December 31, 2015. Stock-Based Compensation The Company recognizes compensation expense calculated in accordance with the provisions of ASC718, Compensation – Stock Compensation (“ASC 718”) for all stock-based payments. Under the provisions of ASC718, employee stock-based compensation cost is estimated at the grant date based on the award’s fair value and is recognized as expense, net of estimated forfeitures, using the straight line method over the requisite service period. The Company calculates the awards’ fair value under ASC718 based on the Black-Scholes option-pricing model. The Black-Scholes option pricing model requires use of various assumptions, including an option’s expected term and expected stock price volatility. The Company determines the expected term as the average of the options’ contractual term and the options’ vesting period. The Company estimates the options’ volatility using volatilities of public companies in a comparable industry, stage of life cycle, and size. Stock-based compensation expense is recorded based on awards that are ultimately expected to vest, and such expense has been reduced for estimated forfeitures. When estimating forfeitures, the Company considers voluntary termination behaviors as well as trends of the actual option forfeitures. Options and other equity awards granted to nonemployees are accounted for in accordance with ASC718 and ASC505, Equity , at estimated fair value using the Black-Scholes option pricing model and are subject to periodic re-measurement over the period during which services are rendered. Comprehensive Loss ASC 220, Comprehensive Income , requires that an entity’s change in equity or net assets during a period from transactions and other events from non-owner sources be reported. The comprehensive loss for the years ended December 31, 2015 and 2014 was $3.5 million and $2.6 million, respectively. The Company recorded $50,000 and $23,000 in foreign currency translation adjustments in the years ended December 31, 2015 and 2014, respectively. The Company also recorded $40,000 and $0 as unrealized loss from short-term investments for the years ended December 31, 2015 and 2014, respectively. There were no other changes in equity that were excluded from the Company's net loss for the years presented. Recent Accounting Pronouncements In November 2015, the Financial Accounting Standards Board (“FASB”) issued Accounting Standard Update (“ASU”)No.2015-17,
